Citation Nr: 1021490	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-40 0442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and/or bipolar disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active military service from September 2004 
to February 2005.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2010, the Veteran testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that his current psychiatric 
disorder was caused by his military service and was 
misdiagnosed as a personality disorder at that time.  During 
the course of this appeal, the Veteran has also asserted that 
his psychiatric disorder existed prior to service and was 
aggravated by service.  

The RO obtained service treatment records, which contain no 
reference to a psychiatric disorder during service.  However, 
the Veteran's DD Form 214 notes that he was separated from 
service due to a personality disorder. 

In May 2005, a VA examiner noted the Veteran had been 
discharged after six months of service reportedly due to a 
diagnosis of borderline personality disorder following an 
episode of self-mutilation.  The Veteran was seeking to 
challenge this diagnosis as well as an evaluation for a 
different mental health condition (major depression, bipolar 
disorder), which might explain his behavior.  The examiner 
noted there was no historical evidence to support a diagnosis 
of bipolar disorder - although there were reports of 
impulsive behaviors that appeared to be independent of 
episodes of mood disorder and more associated with affective 
disregulation.  The VA examiner provided a provisional 
diagnosis of adjustment disorder and a primary diagnosis of 
borderline personality disorder.

In July 2005, a VA psychologist noted the Veteran reported no 
depressive or anxiety symptoms that would warrant diagnoses 
of depressive or anxiety disorders and showed no evidence of 
psychosis.  Moreover, the Veteran's symptoms in May 2005 that 
led to a provisional diagnosis of adjustment disorder 
appeared resolved.  Psychological testing results were not 
clinically significant and did not suggest the presence of an 
Axis I clinical disorder.  Rather it appeared the Veteran 
warranted an Axis II diagnosis of personality disorder with 
borderline traits.  The symptoms for this personality 
disorder included self-mutilation, impulsivity, affective 
instability, chronic boredom, intense anger, and transitive 
stress-related dissociated episodes. 

However the record also reveals that other mental health 
examiners have indicated that the Veteran's current 
psychiatric disorder existed prior to service.  Private 
treatment records show the Veteran was periodically treated 
for self mutilation, depression, and possible bipolar 
disorder between 1996 and 2001 by a private physician.  He 
was treated with antidepressant medication with sporadic 
compliance during that time.  This evidence serves as clear 
and unmistakable evidence that the Veteran had a psychiatric 
disorder that pre-existed active duty.

Also of record is a March 2010 medical opinion from the 
Veteran's private treating physician, indicating the Veteran 
carried diagnoses for bipolar illness, chronic depression and 
personality disorder and that the stress brought about while 
in the military exacerbated his illnesses.  

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009). 

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to 
rebut the presumption of sound condition VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

In this case, the Veteran's preservice behavior and 
subsequent problems during service raise significant medical 
questions regarding whether a pre-existing psychiatric 
disorder, became appreciably worse during service beyond its 
natural progression in accordance with the above-cited law.  
Given the foregoing, the Board finds that additional VA 
examination is necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if it is necessary to decide the claim).  

Additionally, because the Veteran was separated after several 
months of service because of a personality disorder, medical 
records possibly were created in consideration of this basis 
for his separation from service.  Moreover the Veteran has 
indicated in-service treatment at a hospital in Fort Hood.  
However, the only pertinent record on file is his DD 214, 
which confirms he was separated from service due to a 
personality disorder.  Therefore, any additional service 
records, including enlistment and separation physical 
examinations, must be obtained and added to the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to the 
claimed disability, such as providing him 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  
Specifically, he should be sent the 
necessary VCAA notice as it relates 
directly to claim for service connection 
based upon aggravation in service of a 
pre-existing disorder.  

2.  The AMC/RO should request all 
previously unobtained examination and 
treatment records related to his period of 
active service from September 2004 and 
February 2005, particularly, clinical 
records from the hospital in Fort Hood as 
well as medical records associated with the 
Veteran's separation in 2005, which was 
based on a personality disorder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that he be provided the opportunity 
to obtain and submit those records for VA 
review.  

3.  The Veteran should then be afforded a 
VA psychiatric examination.  A detailed 
history of any symptomatology before, 
during and after service should be obtained 
from the Veteran.  The claims folder must 
be made available to the examiner for 
review of the case, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  A notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies, including psychological 
examination/testing, if necessary, are to 
be performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings should 
be reported in detail and complete  
diagnoses should be provided.  

a.  The examiner should discuss the 
nature and extent of any present 
psychiatric disorders, to include 
depression and/or bipolar disorder, 
and provide an opinion addressing 
whether there is clear and 
unmistakable evidence that a 
psychiatric disorder existed prior 
to service (considering the 
references to symptomatology before 
his enlistment) and, if so, whether 
there is clear and unmistakable 
evidence that such psychiatric 
disorder was not aggravated during 
military service beyond its natural 
progression.  

b.  If there is no clear and 
unmistakable evidence of a pre-
service disability, provide an 
opinion addressing whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any present psychiatric 
disability, including depression 
and/or bipolar disorder is traceable 
to any incidents, symptoms, or 
treatment the Veteran experienced or 
manifested during service, or is in 
any other way causally related to 
his active service, or whether such 
a causal relationship is unlikely 
(i.e., a probability of less than 50 
percent).  The examiner should 
specifically address the Veteran's 
problems during service as the 
possible onset of any current 
disability.  

Any opinion provided should include 
discussion of specific evidence of 
record, including the private medical 
evidence dated from 1996 to 2010 as well 
as the private medical opinions dated in 
March 2010 and April 2010.  The physician 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained since the last 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the 
Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


